In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 14-1482
VERNON T. JONES,
                                                     Plaintiff-Appellant,

                                    v.

ASSOCIATION OF FLIGHT ATTENDANTS-CWA,
                                    Defendant-Appellee.
                       ____________________

          Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
          No. 11 C 4413 — Michael T. Mason, Magistrate Judge.
                       ____________________

SUBMITTED NOVEMBER 12, 2014 ∗ — DECIDED JANUARY 30, 2015
                       ____________________

   Before WOOD, Chief Judge, and FLAUM and TINDER, Circuit
Judges.




    ∗ After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal is therefore submitted on the briefs
and the record. See FED. R. APP. P. 34(a)(2).
2                                                   No. 14-1482

    WOOD, Chief Judge. More than seven months after settling
a federal lawsuit against his former labor union, Vernon
Jones filed in the district court a document that he called a
“motion to establish court’s jurisdiction.” The motion’s cap-
tion reflected the name and docket number of his suit
against the union, and so the clerk’s office sent it to the judge
who had presided over that action (a magistrate judge, who
had acted with the parties’ consent). The judge entered a
minute order ostensibly dismissing Jones’s submission for
lack of subject-matter jurisdiction. Jones appealed, urging us
to reverse that jurisdictional finding. Before reaching that
issue, however, we must consider whether the magistrate
judge was authorized to enter a dispositive ruling on Jones’s
submission, and whether we have appellate jurisdiction to
review that ruling.
    The underlying case arose out of Jones’s 15-year stint as a
flight attendant for United Airlines. He lost that job in 2010
when he was fired for misconduct; the next year, he sued the
Association of Flight Attendants, the union that had repre-
sented him during his employment with the airline. Because
of racial animus and his complaints about discrimination, he
charged, the union had backed the airline instead of fairly
representing him in his bid to keep his job. See 42
U.S.C. §§ 1981, 2000e-2(c), 2000e-3(a).
    When a settlement appeared likely, the parties consented
to have a magistrate judge preside over the lawsuit. See 28
U.S.C. § 636(c)(1). By then Jones was represented by ap-
pointed counsel. As part of the settlement, the union agreed
to challenge his discharge by pursuing on his behalf a griev-
ance with the System Board of Adjustment, the body re-
sponsible under the collective bargaining agreement for re-
No. 14-1482                                                     3

solving disputes or grievances between the union and air-
line. In turn, Jones agreed to dismiss his lawsuit with preju-
dice. The settlement does not provide for continuing juris-
diction in federal court. See generally Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 381–82 (1994); Shapo v. Engle,
463 F.3d 641, 643 (7th Cir. 2006); Lynch, Inc. v. SamataMa-
son Inc., 279 F.3d 487, 489 (7th Cir. 2002). In June 2013, coun-
sel for both parties signed a stipulation of dismissal under
Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
    Less than two weeks later, Jones filed the first of three
pro se submissions, all of which the clerk’s office directed to
the magistrate judge. The first of these is a two-sentence re-
quest to discharge Jones’s recruited lawyer and to return his
suit against the union to the district judge for future pro-
ceedings. The magistrate judge disposed of this filing in a
minute order explaining that the suit already had been dis-
missed with prejudice and terminated.
     Five months after this ruling, Jones filed the second doc-
ument. This time he asked that his lawsuit be reinstated and
that a “default judgment” be entered against the union. His
filing acknowledges that the union was pursuing a grievance
before the System Board of Adjustment, as it had promised
to do in the settlement. But the motion also conveys Jones’s
displeasure with the progress of that proceeding. The magis-
trate judge disposed of this filing in another minute order
explaining that the court had not retained jurisdiction to en-
force the settlement.
   Then two weeks later, on January 30, 2014, Jones submit-
ted his “motion to establish court’s jurisdiction.” Once more
the magistrate judge issued a minute order, this one purport-
ing to dismiss the filing for lack of subject-matter jurisdic-
4                                                    No. 14-1482

tion. The magistrate judge’s order explains that the court
could not exercise jurisdiction over a case that had been
dismissed with prejudice. Jones appeals only this last ruling.
    How best to characterize Jones’s third filing affects not
only whether the magistrate judge had subject-matter
jurisdiction to address it, but also whether we have appellate
jurisdiction. A magistrate judge who enters by consent a
final judgment in civil litigation also has authority to dispose
of postjudgment motions in the same litigation. King v.
Ionization Int’l, Inc., 825 F.2d 1180, 1185 (7th Cir. 1987); Holt-
Orsted v. City of Dickson, 641 F.3d 230, 233–34 (6th Cir. 2011).
This authority extends to motions under Federal Rule of
Civil Procedure 60(b). See Kiswani v. Phx. Sec. Agency, Inc.,
584 F.3d 741, 742–43 (7th Cir. 2009); Cincinnati Ins. Co. v.
Leighton, 403 F.3d 879, 880–81 (7th Cir. 2005). Because Jones
filed his third submission so long after his suit was
dismissed, Rule 60 is the only possible source of authority
for action by the magistrate judge who disposed of the case.
See Banks v. Chi. Bd. of Educ., 750 F.3d 663, 666–67 (7th Cir.
2014). If what Jones filed is really a new case—one geared
toward enforcing the settlement, for example—then the
magistrate judge’s power to rule on the submission was
cabined both by the contractual nature of settlements and by
§ 636(c).
    A disagreement about whether parties to a settlement
have honored their commitments is a contract dispute.
See Kokkonen, 511 U.S. at 378, 381. Suits for breach of con-
tract, including those to enforce ordinary settlements, arise
under state law. They cannot be adjudicated in federal court
unless there is an independent basis of subject-matter juris-
diction, such as diversity. There is an exception, inapplicable
No. 14-1482                                                   5

here, for settlements “embodied in a consent decree or some
other judicial order or unless jurisdiction to enforce the
agreement is retained (meaning that the suit has not been
dismissed with prejudice).” Lynch, Inc., 279 F.3d at 489; see
Dupuy v. McEwen, 495 F.3d 807, 809 (7th Cir. 2007); Shapo, 463
F.3d at 643. The terms of the agreement between Jones and
the union are not incorporated into a judicial order or con-
sent decree, and the lawsuit was dismissed with prejudice.
And as a practical matter it would be impossible for Jones to
establish diversity of citizenship: no matter what state citi-
zenship he has (we know only that he “resides” “near” Chi-
cago), diversity would exist only if none of the union’s 60,000
members (who are scattered throughout the United States)
shares his citizenship. See Fellowes, Inc. v. Changzhou Xinrui
Fellowes Office Equip. Co., 759 F.3d 787, 788 (7th Cir. 2014);
Copeland v. Penske Logistics, LLC, 675 F.3d 1040, 1043 (7th Cir.
2012). Jones has made no such showing.
    The magistrate judge’s minute order is silent about the
basis for Jones’s third submission, but the court’s discussion
of subject-matter jurisdiction makes clear that the court did
not understand the filing to be a Rule 60(b) motion. We agree
with that implicit conclusion. In this filing, Jones accuses the
union of not demanding a timely ruling from the System
Board of Adjustment. He also suggests that the union failed
properly to investigate an encounter he had with police in a
Chicago suburb after the settlement. As relief Jones asks that
the union be fined continuously until the Board rules. In
other words, Jones is trying to enforce the settlement, not to
set it aside or otherwise alter it. See FED. R. CIV. P. 60(b);
Kokkonen, 511 U.S. at 378; Neuberg v. Michael Reese Hosp.
Found., 123 F.3d 951, 955–56 (7th Cir. 1997); McAlpin v.
6                                                    No. 14-1482

Lexington 76 Auto Truck Stop, Inc., 229 F.3d 491, 503 (6th Cir.
2000).
    The magistrate judge was thus correct to conclude that
Jones had not filed a Rule 60(b) motion and that the court
lacked jurisdiction to enforce the parties’ agreement. See
Kokkonen, 511 U.S. at 381–82. The question is what step
should have come next: disposition of the new request for
enforcement action, or something else? The answer is “some-
thing else.” Once the judge saw that Jones’s submission was
not part of the litigation covered by the parties’ consents, he
should have recognized that he did not have authority to is-
sue a dispositive ruling, even one ordering dismissal for lack
of subject-matter jurisdiction. Jones was bringing a new law-
suit. The magistrate judge could dispose of that new action
only if it was assigned to him by a district judge and the par-
ties furnished new consents. See 28 U.S.C. § 636(c)(1); FED. R.
CIV. P. 73(a); Stevo v. Frasor, 662 F.3d 880, 883 (7th Cir. 2011);
Silberstein v. Silberstein, 859 F.2d 40, 41–42 (7th Cir. 1988).
    The magistrate judge’s error in this respect has conse-
quences in this court. A purported final decision issued by a
magistrate judge acting outside of his authority is a nullity.
See Kalan v. City of St. Francis, 274 F.3d 1150, 1153–54 (7th Cir.
2001); Rice v. Sunrise Express, Inc., 209 F.3d 1008, 1013 n.7 (7th
Cir. 2000); Silberstein, 859 F.2d at 41–42. That means that we
have no final judgment in this case; it is still pending before
the district court with a de facto recommendation from the
magistrate judge. We therefore lack appellate jurisdiction
and must dismiss the appeal. See 28 U.S.C. § 1291; Egan v.
Freedom Bank, 659 F.3d 639, 644 (7th Cir. 2011); Heft v. Moore,
351 F.3d 278, 281 (7th Cir. 2003); Kalan, 274 F.3d at 1154;
Jaliwala v. United States, 945 F.2d 221, 223–24 (7th Cir. 1991);
No. 14-1482                                                    7

McNab v. J&J Marine, Inc., 240 F.3d 1326, 1327–28 (11th Cir.
2001); Holbert v. Idaho Power Co., 195 F.3d 452, 454 (9th Cir.
1999).
    In closing, we note that it may be possible to construe
what Jones filed not only as a motion to enforce the settle-
ment, but also as a new action arising from the union’s duty
under the National Labor Relations Act fairly to represent
him before the System Board of Adjustment. See 29 U.S.C.
§§ 159(a), 185; Marquez v. Screen Actors Guild, Inc., 525 U.S.
33, 44 (1998); Chauffeurs, Teamsters & Helpers, Local No. 391 v.
Terry, 494 U.S. 558, 563–64 (1990). If the district court adopts
the latter characterization, it should consider whether the
federal claim provides supplemental jurisdiction over
Jones’s state-law claim for breach of the settlement contract.
See 28 U.S.C. § 1367. We leave these questions for the as-
signed district judge to evaluate in the first instance. Either
way, however, Jones must pay a new filing fee or qualify to
proceed in forma pauperis before any new matter may pro-
ceed in the district court. See 28 U.S.C. §§ 1914(a), 1915(a)(1);
Richmond v. Chater, 94 F.3d 263, 266–67 (7th Cir. 1996).
                                                     DISMISSED.